Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2015

                                     No. 04-14-00820-CV

                            Buddy CASTEEL and Jaret B. Casteel,
                                      Appellants

                                               v.

                             Amelia STAYTON and Ray Baugh,
                                       Appellees

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2014-3228-DC
                          Honorable Watt Murrah, Judge Presiding


                                        ORDER
       Appellant’s brief was due on January 19, 2015. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time.
        Therefore, we ORDER Appellant to show cause in writing within TEN DAYS from the
date of this order why this appeal should not be dismissed for want of prosecution. See id. TEX.
R. APP. P. 38.8(a).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court